Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The amendment filed on 10/19/2022 has been entered. Claims 13, 15, 17-18, 20-21, 23-28 remain pending in the application. No claims were amended.  
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by e M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on national stage entry of PCT/US17/59775 with  International Filing Date 11/02/2017, which claims priority from Provisional Application 62416355, filed 11/02/2016, and  Provisional Application 62448479, filed 01/20/2017. Note that at least claimed subject matter regarding the delay factor based on measuring one or more parameters comprising electrophysiologic metric measured from visually evoked potential (VEP) is supported and given priority to provisional application 62448479, filed 01/20/2017.   

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 15, 17, 20 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Pu et al. (hereafter Pu, of record, where disclosed English language machine translation is referenced) CN 103239347 A in view of Oz et al. (hereafter Oz) US 20200329961 A1. 
In regard to independent claim 13, Pu teaches (see Figs. 1-5) a method (e.g. system for treating visual dysfunction by regulating eye dominance, amblyopia, Title, Abstract, paragraphs [02, 41-48, 50-56, 66-72,74-76, 78-81, 83-93]) comprising 
receiving, at a controller comprising one or more processing devices, a first image and a second image (i.e. as receiving images e.g. first second for left and/or right (L or R) eye (one eye is amblyopic/non-dominant and one is dominant eye) from image/movies database and computer graphics real-time generating system 25 by processors e.g. image decoder 10 and image controller 15, paragraphs [41-48, 50-56, 66-72,74-76, 83-93]); 
identifying, by the controller, a delay factor associated with the second image (as delay time window for presenting the second image ±0-20 ms, e.g. paragraphs [44-48, 50-56, 66-72,74-76, 83-93]); 
presenting by the controller the first image on a portion of a display device visible to the first eye of the subject (i.e. presenting the first image to first i.e. non-dominant eye L or R by graphic image display device 20 portion channel by image controller 15 and decoder 10, e.g. paragraphs [44-48, 50-56, 66-72,74-76, 83-93]);
delivering, by the controller (by 15, 10, on 20) in accordance with the delay factor the second image to the second eye of the subject (i.e. as presenting the second image to second i.e. dominant eye L or R by graphic image display device 20 portion channel by image controller 15 and decoder 10, e.g. paragraphs [44-48, 50-56, 66-72,74-76, 83-93]),
wherein at least a portion of  the second image is delivered 1-1000 msec before or after the first image (i.e. as second image or its part as computer graphics shapes, is delayed by time interval between ±20 milliseconds, e.g. ±5, ±8, ±12 ms e.g. after or before the first image in such sequence, see e.g. paragraphs [44-48, 50-56, 66-72,74-76, 83-93], see Figs. 3-5), 
the second image being visible to the second eye concurrently with the first image being visible to the first eye (i.e. as second image is only delayed by time interval after the first image in sequence, e.g. left-eye(right-eye) image is always presented e.g. 8 milliseconds before the right-eye (left-eye) image is presented, paragraphs [44-48, 50-56, 66-72,74-76, 83-93], see Figs. 3-5), and 
wherein the delay factor is identified based on measuring one or more parameters at each of multiple candidate delay factors (i.e. as delay time window between first and second image presented to left/right channels can be set and adjusted to any time delay in order for the correction of eye dominance by stimulation sequence used in training, see paragraphs [80-81, 83-86,89]).  
But Pu is silent that a contrast of the second image is altered such that the contrast of the second image is different from a contrast of the first image. 
However, Oz teaches in the same field of invention of a screening apparatus and method (see Figs. 1-14, 50-51, Title, Abstract, paragraphs [02, 04-12, 36-38, 79-90, 205-210, 222-229], related to visual impairments caused by eye and neural diseases and to an apparatus and method for screening, treatment, monitoring and assessment of visual impairments including amblyopia), and further teaches that a contrast of the second image is altered such that the contrast of the second image is different from a contrast of the first image (i.e. as amblyopia treatment includes presenting images with altered contrast to different first and second eyes, i.e. with high contrast and with low contrast, while also varying the time the images are presented to each eye, which then encourages the brain to prefer to get more information from the amblyopic eye, paragraphs [205-210, 222-224]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the method and system for treating visual dysfunction (amblyopia) by regulating eye dominance, of Pu according to teachings of Oz to include that the amblyopia treatment presents images with altered contrast to different first and second eyes, e.g. with high contrast and with low contrast to each eye, in order to encourage the brain to prefer to get more information from the amblyopic eye, (see Oz,  paragraphs [205-210, 222-224]).
Regarding claim 15, the Pu-Oz combination teaches the invention as set forth above and Pu teaches (see Figs. 1-5) that the first eye or the second eye is amblyopic (i.e. as amblyopic or non-dominant eye that can be left or right eye, e.g. paragraphs [46, 56, 93], as depicted in Figs. 3-5). 
Regarding claim 17, the Pu-Oz combination teaches the invention as set forth above and Pu teaches (see Figs. 1-5) that the display device comprises a single display (i.e. as single visual display 20, paragraphs [66-72,74-76, 83-93], see Figs. 5a,b,c), and the first image and the second image are presented through the single display  (20) and selectively filtered to each eye (i.e. as first and second images are displayed on single display 20 through separate eye channels and/or separate eyeglasses 45 with signal receiver 50, paragraphs [66-72,74-76, 78-81, 83-93], see Figs. 5).
Regarding claim 20, the Pu-Oz combination teaches the invention as set forth above and Pu teaches (see Figs. 1-5) that the display device comprises two separate displays, and the first image and the second image are presented through the separate display (i.e. as display device can display first and second images to non-dominant and dominant e.g. L or R eye and presented separately though separate 3D glasses 45 and/or separate L/R image displays 20, paragraphs [52-53,70-72,74-76, 78-81, 83-93], see Figs. 5a,b). 
Regarding claim 25, the Pu-Oz combination teaches the invention as set forth above and Pu teaches (see Figs. 1-5) that the delay factor (delay time window) is determined at least in part through testing a plurality of delay times, each delay time measured to determine a corresponding response and the delay factor is selected from the plurality of delay times based on measured improvements to binocularity (i.e. as delay time window between first and second image presented to left/right channels can be set to any time delay for correction of eye dominance by stimulation sequence used in training, see paragraphs [80-81, 83-86,89]).  
Regarding claim 26, the Pu-Oz combination teaches the invention as set forth above and Pu teaches (see Figs. 1-5) that wherein delivering at least a portion of the second image 1-1000 msec before or after the first image comprises delivering of only a subpart of the second image (i.e. as second image may include besides the regular databased image altered by part in real time computer graphics such as gratings, light spots or other geometric graphic images shapes, that is delayed by time interval between ±20 milliseconds, e.g. ±5, ±8, ±12 ms e.g. after or before the first image in such sequence, see e.g. paragraphs [74-76, 78], see Figs. 5a,b).
Regarding claim 27, the Pu-Oz combination teaches the invention as set forth above and Pu teaches (see Figs. 1-5) that the display device (10, 14,15) comprises a single split display presented or projected to each eye, and the first image and the second image are presented through the single split display (i.e. as first and second images are displayed on single split display 20 with split channels for left/right eye, and/or by separate eye glasses 45, that sequentially display first second images to each eye, paragraphs [66-72,74-76, 78-81, 83-93], see Figs. 5). 


Claims 18 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Pu et al. (hereafter Pu, where disclosed English language machine translation is referenced) CN 103239347 A in view of Oz et al. (hereafter Oz) US 20200329961 A1, and further in view of Foss (of record as WO2015145111, see Information Disclosure Statement dated 12/19/2019) US 20180168444 A1. 
Regarding claim 18, the Pu-Oz combination teaches the invention as set forth above and Pu teaches (see Figs. 1-5) the single display (i.e. as single visual display 20, paragraphs [66-72,74-76, 83-93], see Figs. 5a,b,c) but is silent that it uses polarization to selectively deliver the first image and the second image, or chromatic filters to selectively deliver the first image and the second image  (see e.g. Figs. 5a-c). 
However, Foss teaches in the same field of invention of apparatus and methods for the treatment of ocular disorders (see Title, Abstract, paragraphs [1-7, 15-21, 25-34,53-55,69-73]) and further teaches that single display uses polarization to selectively deliver the first image and the second image, or chromatic filters to selectively deliver the first image and the second image (i.e. as first and second images displayed on single display screen 10, and selectively filtered to each N-A eye and A eye by chromatic filters/shutters 14,15, as they selectively filter/block all colors of light, and thereby prevent each eye seeing the image that is intended for presentation to the other eye, see paragraphs [31, 32, 72-73, 78], as depicted in e.g. Fig. 1). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  apply the chromatic filters/shutters of Foss to single display of Pu in order to prevent each eye seeing the image that is intended for presentation to the other eye ( see e.g. Foss, paragraph [31]). 
Regarding claim 24, the Pu-Oz combination teaches the invention as set forth above and Pu teaches (see Figs. 1-5) that the delay factor (delay time window) is determined (i.e. as delay time window between first and second image presented to left/right channels is set to any time delay for correction of eye dominance by stimulation sequence used in training, see paragraphs [80-81, 83-86,89]), but is silent that is determined at least in part using at least one of at least one of eye tracking technologies, game-based tests of binocularity or inter-ocular suppression. 
However, Foss teaches in the same field of invention of apparatus and methods for the treatment of ocular disorders (see Title, Abstract, paragraphs [1-7, 15-21, 25-34,53-55,69-73]) and further teaches (see Figs. 1-3) that that the delay factor (i.e. switching rate of displayed first and second image including fixation feature) is determined at least in part using at least one of at least one of eye tracking technologies, game-based tests of binocularity or inter-ocular suppression (i.e. as fixation feature(s) in alternating images is implemented by video/computer game and with eye tracking means 16, 17, as eye-tracking allows presentation of the area of image change/degradation to be in a fixed relationship to the point of fixation see e.g. paragraphs [21, 38, 42-45, 47, 71]).  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply eye tracking technologies of Foss for delay time window setting between first and second image presented to left/right channels in the system of Pu in order to allow eye-tracking technology for presentation of the area of image change/degradation to be in a fixed relationship to the point of fixation ( see e.g. Foss, paragraph [21, 42]). 

Claims 21 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Foss (of record as WO2015145111, see Information Disclosure Statement dated 12/19/2019) US 20180168444 A1 in view of Oz et al. (hereafter Oz) US 20200329961 A1 and further in view of Samec et al. (hereafter Samec, of record, see Information Disclosure Statement dated 12/19/2019) US 20160270656 A1. 
Regarding claim 21, the Pu-Oz combination teaches the invention as set forth above and Pu teaches (see Figs. 3-5) the first image and the second image (i.e. as first second for left and/or right (L or R) eye (one eye is amblyopic/non-dominant and one is dominant eye) as noted above, e.g. paragraphs [41-48, 50-56, 66-72,74-76, 83-93]) but is silent that they are part of a virtual reality experience or part of an augmented reality experience (however it is noted that first/second images may be delivered as moving images as part of a computer game or animation, see paragraph [47]). 
However, Samec teaches in the same field of invention of methods and systems for diagnosing and treating ophthalmic health ailments with user-wearable diagnostic health system as augmented reality display (See Figs. 1-5, 12, Title, Abstract, paragraphs [02, 07-10, 1575-1582]) and further teaches that first and second images are directed to the eyes as part of a virtual reality experience or part of an augmented reality experience (i.e. as images are directed to the eye(s) of the user by using augmented reality display to conduct a health therapy protocol on the user, allowing for selectively introducing a prismatic effect or an angular shift in images provided to the wearer, see e.g. paragraph [7-10, 1575-1582, 1589-98]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the system display of Pu with augmented reality experience according to teachings of Samec in order use augmented reality display to conduct a health therapy protocol on the wearer and selectively introduce a prismatic effect or an angular shift in images provided to the wearer, see e.g. paragraph [7-10, 1575-1583]).
Regarding claim 28, the Pu-Oz combination teaches the invention as set forth above and Pu teaches (see Figs. 1-5) that the one or more parameters (i.e. as parameters for delay time window between first and second image presented to left/right channels can be set to any time delay for correction of eye dominance by stimulation sequence used in training, and the detected changes in eye dominance done by standardized ophthalmological testing methods, e.g. see paragraphs [80-81, 83-86,89]), but is silent that they comprise an electrophysiologic metric measured from electroecncephalography (EEG). 
However, Samec teaches in the same field of invention of methods and systems for diagnosing and treating ophthalmic health ailments with user-wearable diagnostic health system as augmented reality display (See Figs. 1-5, 12, Title, Abstract, paragraphs [02, 07-10, 1575-1582]) and further teaches that one or more parameters for identifying the delay factor of displayed second image comprise an electrophysiologic metric measured from electroecncephalography (EEG) (i.e. as images including intermittent/moving images are displayed to normal and weaker eye at times and rates designated by the treatment protocol, using electrophysiologic metric measured with electronics using electroecncephalography (EEG) module/system on the user/wearer detecting abnormal activity or pattern of the brain or optic nerve, to receive/process and analyze EEG signal data  paragraphs [1589-1598, 2058-2061, 2063-64]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the apparatus and control circuitry of Samec used for determining display rate and times of images (rate of presentation of first/second images) at least in part  by electrophysiologic measures including EEG recordings according to teachings of Samec for delay time window setting between first and second image presented to left/right channels for correction of eye dominance by stimulation sequence used in training, and detected changes in eye dominance in the system of Pu in order to provide such treatment protocol designed in part on use of electroecncephalography (EEG) module/system since it can detect abnormal activity or pattern of the brain or optic nerve, and process and analyze EEG signal data, paragraphs [1596-1598, 2063-64]). 

Claims 23 are rejected under 35 U.S.C. 103 as being unpatentable over Foss (of record as WO2015145111, see Information Disclosure Statement dated 12/19/2019) US 20180168444 A1 in view of Oz et al. (hereafter Oz) US 20200329961 A1, and further in view of Samec et al. (hereafter Samec, of record, see Information Disclosure Statement dated 12/19/2019) US 20160270656 A1, and in view of Yarden US 20180132751 A1. 
Regarding claim 23, the Pu-Oz combination teaches the invention as set forth above and Pu teaches (see Figs. 1-5) that the one or more parameters (i.e. as parameters for delay time window between first and second image presented to left/right channels can be set to any time delay for correction of eye dominance by stimulation sequence used in training, and the detected changes in eye dominance done by standardized ophthalmological testing methods, e.g. see paragraphs [80-81, 83-86,89]), but is silent that they comprise an electrophysiologic metric measured from visually evoked potential (VEP). 
However, Samec teaches in the same field of invention of methods and systems for diagnosing and treating ophthalmic health ailments with user-wearable diagnostic health system as augmented reality display (See Figs. 1-5, 12, Title, Abstract, paragraphs [02, 07-10, 1575-1582]) and further teaches that one or more parameters for identifying the delay factor of displayed second image comprise measured electrophysiologic metric (i.e. as images including intermittent/moving images are displayed to normal and weaker eye at times and rates designated by the treatment protocol, using electrophysiologic metric measured with e.g. electronics using electroecncephalography (EEG) module/system on the user/wearer detecting abnormal activity or pattern of the brain or optic nerve, to receive/process and analyze EEG signal data  paragraphs [1589-1598, 2058-2061, 2063-64]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the apparatus and control circuitry of Samec used for determining display rate and times of images (rate of presentation of first/second images) at least in part  by electrophysiologic measures including EEG recordings according to teachings of Samec for delay time window setting between first and second image presented to left/right channels for correction of eye dominance by stimulation sequence used in training, and detected changes in eye dominance in the system of Pu in order to provide such treatment protocol designed in part on use of electroecncephalography (EEG) module/system since it can detect abnormal activity or pattern of the brain or optic nerve, and process and analyze EEG signal data, paragraphs [1596-1598, 2063-64]). 
Further, Yarden, who also teaches in the same field of invention of automatic system and method for evaluating and treating visual health and particularly  treating amblyopia  (see Figs. 1-7, Title, Abstract, paragraphs [02, 09-14, 22-35, 40-45], where visual stimuli such as images and their parameters are measured for amblyopia condition for providing treatment regime based on such measurements, where the effect of parameters of the visual stimuli is measured using Visual Evoked Potential (VEP) sampling, recording and analyzing, or alternatively by using Electroencephalography (EEG), see e.g. paragraphs [08, 13-14, 23-35]) and thus shows that in amblyopia treatments the measurements of visual stimuli parameters by using Visual Evoked Potential 
(VEP) is an equivalent structure in the art as using Electroencephalography (EEG). Therefore, because these two methods of measured electrophysiologic metric by VEP and EEG were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute VEP for EEG in electrophysiologic metric measurement (See MPEP §2144.06), and further because  the VEP measures the electrical activity in the vision system, measures the amplitude (strength) of the signal reaching the visual cortex and measures the latency of the signal (how fast it gets there), the VEP enables to automatically determine a change in a treatment parameter in connection with a measured responsiveness over time, which desirably allows for optimizing the treatment based on responsiveness, the ability to automatically re-measure responsiveness over time to a treatment (see Yarden, paragraphs [13-14, 23-27]). 


Response to Arguments

Applicant’s arguments with respect to claims 13 and its dependent claims have been fully considered but are not persuasive. 
Specifically, the Applicants argue on pages 6-7 of the Remarks and paragraphs §8-§11 of the Declaration, both submitted on 10/19/2022, that independent claim 13 is not obvious over the cited prior art of Pu and Oz due to several reasons: (i) Pu and Oz are using different unrelated methods and relying on different underlying physiological mechanisms for amblyopia treatment (Remarks pages 6-7, Declaration §10-11); (ii) The introduction of modulation contrast of Oz to temporal offset of each eye activation in Pu would be expected to undermine the effects of temporal modulation, and conversely introducing any timing offset between two images of Pu would interfere to treatment methodologies adopted in Oz (Remarks pages 7, Declaration §10-11); (iii) and since the references do not indicate that the combination of contrast difference between the images together with delivering them at an offset would yield any particular advantage, and hence that there is no reason for combination. The Examiner respectfully disagrees. With respect to above, issue (i-iii) as noted in the rejection above, the cited prior art of Pu teaches most of the limitations of independent claim 13, as Pu teaches (see Figs. 1-5) a method (e.g. system for treating visual dysfunction by regulating eye dominance, amblyopia, Title, Abstract, paragraphs [02, 41-48, 50-56, 66-72,74-76, 78-81, 83-93]) comprising 
receiving, at a controller comprising one or more processing devices, a first image and a second image (i.e. as receiving images e.g. first second for left and/or right (L or R) eye (one eye is amblyopic/non-dominant and one is dominant eye) from image/movies database and computer graphics real-time generating system 25 by processors e.g. image decoder 10 and image controller 15, paragraphs [41-48, 50-56, 66-72,74-76, 83-93]); 
identifying, by the controller, a delay factor associated with the second image (as delay time window for presenting the second image ±0-20 ms, e.g. paragraphs [44-48, 50-56, 66-72,74-76, 83-93]); 
presenting by the controller the first image on a portion of a display device visible to the first eye of the subject (i.e. presenting the first image to first i.e. non-dominant eye L or R by graphic image display device 20 portion channel by image controller 15 and decoder 10, e.g. paragraphs [44-48, 50-56, 66-72,74-76, 83-93]);
delivering, by the controller (by 15, 10, on 20) in accordance with the delay factor the second image to the second eye of the subject (i.e. as presenting the second image to second i.e. dominant eye L or R by graphic image display device 20 portion channel by image controller 15 and decoder 10, e.g. paragraphs [44-48, 50-56, 66-72,74-76, 83-93]),
wherein at least a portion of  the second image is delivered 1-1000 msec before or after the first image (i.e. as second image or its part as computer graphics shapes, is delayed by time interval between ±20 milliseconds, e.g. ±5, ±8, ±12 ms e.g. after or before the first image in such sequence, see e.g. paragraphs [44-48, 50-56, 66-72,74-76, 83-93], see Figs. 3-5), 
the second image being visible to the second eye concurrently with the first image being visible to the first eye (i.e. as second image is only delayed by time interval after the first image in sequence, e.g. left-eye(right-eye) image is always presented e.g. 8 milliseconds before the right-eye (left-eye) image is presented, paragraphs [44-48, 50-56, 66-72,74-76, 83-93], see Figs. 3-5), and 
wherein the delay factor is identified based on measuring one or more parameters at each of multiple candidate delay factors (i.e. as delay time window between first and second image presented to left/right channels can be set and adjusted to any time delay in order for the correction of eye dominance by stimulation sequence used in training, see paragraphs [80-81, 83-86,89]).  
But Pu is silent that a contrast of the second image is altered such that the contrast of the second image is different from a contrast of the first image. 
However, Oz teaches in the same field of invention of a screening apparatus and method (see Figs. 1-14, 50-51, Title, Abstract, paragraphs [02, 04-12, 36-38, 79-90, 205-210, 222-229], related to visual impairments caused by eye and neural diseases and to an apparatus and method for screening, treatment, monitoring and assessment of visual impairments including amblyopia), and further teaches that a contrast of the second image is altered such that the contrast of the second image is different from a contrast of the first image (i.e. as amblyopia treatment includes presenting images with altered contrast to different first and second eyes, i.e. with high contrast and with low contrast, while also varying the time the images are presented to each eye, which then encourages the brain to prefer to get more information from the amblyopic eye, paragraphs [205-210, 222-224]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the method and system for treating visual dysfunction (amblyopia) by regulating eye dominance, of Pu according to teachings of Oz to include that the amblyopia treatment presents images with altered contrast to different first and second eyes, e.g. with high contrast and with low contrast to each eye, in order to encourage the brain to prefer to get more information from the amblyopic eye, (see Oz,  paragraphs [205-210, 222-224]).
Specifically, Pu teaches delivering, by the controller (by 15, 10, on 20) in accordance with the delay factor the second image to the second eye of the subject (i.e. as presenting the second image to second i.e. dominant eye L or R by graphic image display device 20 portion channel by image controller 15 and decoder 10, e.g. paragraphs [44-48, 50-56, 66-72,74-76, 83-93]),
wherein at least a portion of  the second image is delivered 1-1000 msec before or after the first image (i.e. as second image or its part as computer graphics shapes, is delayed by time interval between ±20 milliseconds, e.g. ±5, ±8, ±12 ms e.g. after or before the first image in such sequence, see e.g. paragraphs [44-48, 50-56, 66-72,74-76, 83-93], see Figs. 3-5), 
the second image being visible to the second eye concurrently with the first image being visible to the first eye (i.e. as second image is only delayed by time interval after the first image in sequence, e.g. left-eye(right-eye) image is always presented e.g. 8 milliseconds before the right-eye (left-eye) image is presented, paragraphs [44-48, 50-56, 66-72,74-76, 83-93], see Figs. 3-5). The missing part not disclosed in Pu reference is that a contrast of the second image is altered such that the contrast of the second image is different from a contrast of the first image. This, was however disclosed in Oz reference. Specifically, it was noted that Oz teaches in the same field of invention of a screening apparatus and method (see Figs. 1-14, 50-51, Title, Abstract, paragraphs [02, 04-12, 36-38, 79-90, 205-210, 222-229], related to visual impairments caused by eye and neural diseases and to an apparatus and method for screening, treatment, monitoring and assessment of visual impairments including amblyopia). Therefore, regarding issue (i) above, Oz classifies as analogous art to the claimed invention, as Oz teaches methods for amblyopia treatment, and also shares this field of endeavor with primary reference of Pu (see MPEP §2141.01(a), In order for a reference to be proper for use in an obviousness rejection under 35 U.S.C. 103  , the reference must be analogous art to the claimed invention. In re Bigio, 381 F.3d 1320, 1325, 72 USPQ2d 1209, 1212 (Fed. Cir. 2004); and “Rather, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212”). In the instant case both Oz and Pu references are from the same field of endeavor as the claimed invention, i.e. treatment of amblyopia. Moreover, both Pu and Oz references are pertinent to the problem faced by the inventor, in addressing and solving the problem for effective treatment of amblyopia in children or adults. Therefore, each cited prior art reference qualifies as analogous prior art. Additionally, while underlying physiological mechanisms relied in Pu and Oz could be different, the two methods bear much similarity, as first and second images are presented to the subject’s first and second eye, and in each case the subject may recognize image content presented. 
Further in response to applicant's arguments under (i-ii)  that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the method is directed to method for promoting synaptic strengthening of the amblyopic eye pathway) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Specifically, the claims are directed only to a method. No additional methods steps or descriptions of the method are recited besides the recited limitation steps.  
	Regarding issue (ii) as noted in the rejection above, Oz  further teaches that a contrast of the second image is altered such that the contrast of the second image is different from a contrast of the first image (i.e. as amblyopia treatment includes presenting images with altered contrast to different first and second eyes, i.e. with high contrast and with low contrast, while also varying the time the images are presented to each eye, which then encourages the brain to prefer to get more information from the amblyopic eye, paragraphs [205-210, 222-224]). 
The obviousness is based on finding that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the method and system for treating visual dysfunction (amblyopia) by regulating eye dominance, of Pu according to teachings of Oz to include that the amblyopia treatment presents images with altered contrast to different first and second eyes, e.g. with high contrast and with low contrast to each eye, in order to encourage the brain to prefer to get more information from the amblyopic eye, (see Oz,  paragraphs [205-210, 222-224]). Applicants argument is based on assertion that modulation contrast of Oz to temporal offset of each eye activation in Pu would be expected to undermine the effects of temporal modulation, allegedly because lowering the contrast in the stronger (non-amblyopic) eye, as this relies on post-synaptic cortical cell activation. However, this appears to be speculative, since the treatment is directed towards treating the amblyopic eye, and the high contrast is applied for amblyopic eye (as presented above). Hence the argument that because of this, applying modulation contrast to Pu method would be non-obvious and potentially undermining the effect is not persuasive. On the other hand, the obviousness combination was based on adapting the method and system for treating visual dysfunction (amblyopia) by regulating eye dominance, of the primary reference of Pu according to teachings of secondary reference of Oz to include that the amblyopia treatment presents images with altered contrast to different first and second eyes, as presented above. The combination addressed by the Applicant appears to address a hypothetical combination in which Oz method is somehow adapted and modified by Pu teaching. 
Applicant’s arguments of the unworkability of the combination, due to teachings of secondary reference of Oz, appear to be based on a literal application of the actual direct method of Oz to the method of Pu.  However, that is not the proper standard for the analysis required under 35 USC 103(a).  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Keller at 881, goes on to revisit the long history of the U.S. Court of Customs and Patent Appeals (CCPA) regarding the nature of suggestion established by the combined teachings of the references rather than the actual results of a physical, bodily incorporation:
To justify combining reference teachings in support of a rejection it is not necessary that a device shown in one reference can be physically inserted into the device shown in the other. In re Griver, 53 CCPA 815, 354, F.2d 377, 148 USPQ 197 (1966); In re Billingsley, 47 CCPA 1108, 279 F.2d 689, 126 USPQ 370 (1960). The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. In re Wood, 599 F.2d 1032, 202 USPQ 171 (CCPA 1979); In re Passal, 57 CCPA 1151, 426 F.2d 828, 165 USPQ 720 (1970); In re Richman, 57 CCPA 1060, 424 F.2d 1388, 165 USPQ 509 (1970); In re Rosselet, 52 CCPA 1533, 347 F.2d 847, 146 USPQ 183 (1965).

The structure taught in the combined teachings of the references, as set forth above, is a proper combination.  Because the structure of the combined system is the same as that claimed, it must inherently perform the same function of providing a method for treating amblyopia.  See MPEP § 2112.01.  Specifically, the method of Pu was adapted according to teachings of Oz to include that the amblyopia treatment presents images with altered contrast to different first and second eyes, e.g. with high contrast and with low contrast to each eye, in order to encourage the brain to prefer to get more information from the amblyopic eye, (see Oz,  paragraphs [205-210, 222-224]). Actual images (stereoscopic or not) or their presentation sequence was not literally applied to method of Pu. As additional note Oz also expressly discloses that the contrast differences can vary with time (duty cycle) (see e.g. paragraph 224). Additionally, paragraph 226 of Oz does not recite or require that the images presented to each eye must be presented simultaneously. Oz discloses only that the brain combines 2 images presented to each eye into one 3D image. Thus Oz does not require simultaneous presentation, not excludes there being some specific sequence or timing delay.
	Regarding issue (iii) that there is no reason for combination, Examiner provided reason to combine (i.e., …to adapt the method and system for treating visual dysfunction (amblyopia) by regulating eye dominance, of Pu according to teachings of Oz to include that the amblyopia treatment presents images with altered contrast to different first and second eyes, e.g. with high contrast and with low contrast to each eye, in order to encourage the brain to prefer to get more information from the amblyopic eye, (see Oz,  paragraphs [205-210, 222-224]). Please see rejection above. Applicant has merely alleged that no reason was provided or no reason exists, and has not provided any evidence or argument directed to how the identified reason in the first action fails to meet the legal requirements of a reason to combine as set forth by KSR.  
Moreover, Applicants’ statement that the references do not indicate that the combination of contrast difference between the images together with delivering them at an offset would yield any particular advantage, is unclear, since if any of the references would provide such teaching including both applying contrast difference between the images together delayed timing  delivery, that reference would anticipate the claim. It is also noted that finding of obviousness is based on applying the teaching-suggestion-motivation (TSM), but not on yielding any particular advantage in adapted system or method. In response to Applicants’ argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
Further, in response to Applicants’ arguments under issues (ii-iii) against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Lastly, it is noted that "[t]he use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting  In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968))." MPEP §2123.  
No additional substantial arguments were presented in the Remarks after page 7, and Declaration §11. Another final note given that Applicants’ arguments are directed against the combination of Pu with Oz references, the combination may have been made with Macnamara reference cited in previous Office Action (Macnamara et al. US 20180136486 A1), since Macnamara teaches different contrast presented to each eye for amblyopia treatment (see e.g. Fig. 13 and related descriptions, e.g. paragraphs 226-247). 
	 

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015.  The examiner can normally be reached on Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIN PICHLER/            Primary Examiner, Art Unit 2872